No. 99-40687
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40687
                        Conference Calendar


THARWAT M. HAMAMCY,

                                          Plaintiff-Appellant,

versus

TEXAS STATE BOARD OF MEDICAL EXAMINERS,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. B-94-CV-55
                      --------------------
                        February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tharwat M. Hamamcy filed a complaint in federal district

court against the Texas State Board of Medical Examiners (the

Board) under 42 U.S.C. § 1983 alleging that the Board denied him

due process and equal protection in revoking his medical license.

The Board moved to dismiss the complaint, arguing that it is

barred by the Eleventh Amendment to the Constitution, that

Hamamcy failed to state a claim under § 1983, and that the suit

is barred by the doctrines of res judicata and/or collateral

estoppel owing to the fact that five other state and federal

lawsuits filed by Hamamcy against the Board have all terminated

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-40687
                                 -2-

in the Board's favor.    The district court granted the motion to

dismiss.

     We have previously rejected claims by Hamamcy against the

Board arising from the revocation of his medical license, on the

ground that the Board was entitled to Eleventh Amendment

immunity.    Hamamcy v. Texas Bd. of Med. Exam'rs, Case No. 94-

60776 (5th Cir. June 29, 1995) (unpublished).**   Hamamcy did not

brief the res judicata/collateral estoppel basis of the district

court's dismissal, and he has thus abandoned that issue.       See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).     The

district court's grant of the motion to dismiss may be affirmed

on this theory.    See Sojourner T. v. Edwards, 974 F.2d 27, 30

(5th Cir. 1992) (court may affirm judgment on any basis supported

by the record).

     This appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.    5th Cir.

R. 42.2.    Appellant is cautioned that any future frivolous

appeals will be subject to the imposition of sanctions.

     DISMISSED.




     **
       Although unpublished opinions issued on or after January
1, 1996, are not precedent, they may nevertheless be persuasive.
See 5th Cir. R. 47.5.4. Further, such opinions do have
precedential value under the doctrines of res judicata and
collateral estoppel.